DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I, there being no allowable generic or linking claim. Election was made without traverse of Invention II, directed to Claims 18-32, in the reply filed on 05 December 2021.
Information Disclosure Statement
The information disclosure statement filed 22 September 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein relating to the foreign documents and non-patent literature publications have not been considered, since copies of these documents have not been provided.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The present application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications including 61/415,469 (PRO), 12/964,050 (CIP), 13/005,005 (CIP), 13/075,746 (CIP), 13/109,250 (CIP), 13/183,721 (CIP), 13/183,765 (CIP), 13/222,087 (CIP), and 13/603,781 (CIP), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for Claims 18-32 of this application. These prior applications do not specifically disclose or suggest the method as claimed in Claim 18, particularly details regarding a method for treating symptoms of central nervous system disorders by applying an electrical impulse transcutaneously from the device through the outer skin surface of the patient to a vagus nerve in the patient according to a stimulation protocol that includes at least two doses administered each day for a plurality of days, wherein the doses each have a duration of about ninety seconds to about 3 minutes; and wherein the electrical impulse is sufficient to modify the vagus nerve such that the symptoms of the central nervous system disorder are reduced. Claims 19-32 depend from Claim 18, therefore also fail to be adequately supported. 
Prior-filed Application No. 13/952,859 with a filing date of 29 July 2013 discloses methods for treating symptoms of central nervous system disorders using vagus nerve 29 July 2013 to be the effective filing date for Claims 18-32. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-28 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-26 of copending Application No. 17/461,909 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because nearly all of the claimed subject matter of Claims 18-28 and 31 of the present application is encompassed by the narrower Claims 16-26 of copending Application No. 17/461,909. Claims 18 and 31 of the present application are directed to a method for treating symptoms of central nervous system disorders (which include PTSD, as recited in Claim 31) by applying an electrical impulse transcutaneously from the device through the outer skin surface of the patient to a vagus nerve in the patient according to a stimulation protocol that includes at least two doses administered each day, wherein the doses each have a duration of about ninety seconds to about 3 minutes; and wherein the electrical impulse is sufficient Boveja et al. Boveja et al. teaches a method of treating symptoms of central nervous system disorders in a patient including anxiety (Abstract, Claims 2, 17) comprising applying electrical impulses to a vagus nerve of a patient (“providing electrical pulses for stimulation and/or blocking to vagus nerve(s), to provide therapy”, Paragraph 0004) according to a stimulation protocol that comprises at least two doses administered each day for a plurality of days (“Vagus nerve(s) stimulation is typically applied 24 hours/day, 7 days a week, in repeating cycles.  The time periods of either rTMS or VNS may vary by any amount at the discretion of the physician”,  Paragraph 0005, see also Claim 7). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to repeat the doses for a plurality of days, as taught by Boveja et al., since repeating stimulation therapy over multiple days/weeks or even longer is typical in the medical field to safely and effectively treat conditions affected by nerve modulation over time.
Claims 19-28 are nearly identically recited as in corresponding Claims 16-26 respectively of the co-pending Application 17/461,909, with the claims of the present application broader in scope than those of the co-pending Application. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 18 is objected to because of the following informalities:  the claim recites “A method of for”. This appears to be a typographical error and should be amended to either “A method of” or “A method for”. Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  the claim recites “wheren” in Line 1. This appears to be a typographical error and should be amended to recite “wherein”.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  the claim recites “PTSD”. This acronym should be defined within the claim (post-traumatic stress disorder). Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  the claim ends with “,” (a comma) and should end with “.” (period).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 18 and 29-32, the claims recite both “central nervous system disorders” and “the central nervous system disorder”. It is unclear as to whether the method is intended to treat symptoms of one or a plurality of different central nervous system disorders. Therefore these limitations are indefinite. Since Claims 29-32 each recite one specific central nervous system disorder, for purposes of examination, these limitations will be interpreted as one “a/the central nervous system disorder”. Claims 19-28 are rejected for depending on Claim 18. Appropriate correction or clarification is required.
Regarding Claim 19, the claim recites, “the energy source”. There is lack of antecedent basis for this element in the claims. For purposes of examination, this limitation will be interpreted as “an energy source”. Claims 20-21 are rejected for depending on Claim 19. It is noted that Claim 20 also recites “the energy source”. Appropriate correction or clarification is required. 
Regarding Claims 29-32, the claims recite “The device of claim 19, wherein…” However, Claim 19 (and independent Claim 18) are directed to “A method for treating symptoms of central nervous system disorders”. Therefore, it is unclear as to whether these claims are referring to the previously recited method or a device. It appears that this is a typographical error and was intended to recite a method, as recited in the other dependent Claims 19-28.  For purposes of examination, the Examiner will interpret 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-20, 22-24, and 27-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hargrove (US Publication No. 2009/0030476) in view of Donders et al. (US Publication No. 2007/0043400), further in view of Boveja et al. (US Publication No. 2005/0154426).
Regarding Claim 18-20, 22, and 29-32, Hargrove discloses a method for treating symptoms of central nervous system disorders in a patient (Paragraph 0019, 0056, 0072), including post-traumatic stress disorder (Paragraph 0056, 0072), fibromyalgia (Paragraph 0019-0020, Claim 219), anxiety disorder (Paragraph 0019, 0232, Claim 219), and traumatic brain injury (Paragraph 0019, 0056, 0072), the method comprising: positioning a contact surface (electrodes 4, Fig. 3; 25, Fig. 4; 122, 102, Figs. 13-14, 17; 
However, Hargrove does not specifically disclose wherein the impulse is delivered to the vagus nerve in one or more doses which have a period of about ninety seconds to about 3 minutes and wherein the doses are separated by a time frame of about 5 -15 minutes. Donders et al. teaches a method of treating patient symptoms (Abstract) contacting one or more electrodes proximate a vagus nerve in a patient (Abstract, Paragraph 0037-0038, Claim 1), generating an electrical impulse to be applied to the vagus nerve (Paragraph 0012, Paragraph 0037-0038, Claim 1) comprising pulses having a frequency of 2.5 KHz, 3KHz, or 5 KHz (Paragraph 0072-0073, Claim 8), including a pulse duration of 100 microseconds (Paragraph 0009, 0074), and generating an electrical impulse to be applied to the vagus nerve (Paragraph 0012, Paragraph 0037-0038, Claim 1) for one or more doses wherein each dose has a period of about 1-5 minutes (Paragraph 0009, 0011, 0056, 0072), least two doses are administered about five minutes between each other (Paragraph 0009, 0011, 0057, 0062). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the treatment paradigm doses in the method disclosed by Hargrove to have a period of about ninety seconds to about 3 minutes, wherein the doses are separated by a time frame of about 5-15 minutes, as generally taught by Donders et al., in order to effectively capture the vagus nerve for modulating parasympathetic effects for treating patient symptoms, and to reduce the likelihood of accommodation by the vagus nerve while avoiding complete nerve recovery, thereby maintaining therapy efficacy, as also taught by Donders et al. (Paragraph 0007, 0011, 0057). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, neither Hargrove nor Donders et al. explicitly discloses wherein
the stimulation protocol includes the doses administered each day for a plurality of days. Hargrove does disclose wherein the stimulation protocol comprises multiple doses per day (stimulation events, Paragraph 0090, 0093, 0099, 0124, 0238), and are set by the clinician based on experience and/or sensed feedback (“The number of stimulation cycles and the times that the stimulation turns on is entirely clinician driven”, Paragraph 0090; “Values of these parameters are chosen based on clinician experience, and are selected in a manner that is meant to cause a reactive therapeutic effect without causing the subject to over-react.  The selection of these values is further driven by Donders et al. also teaches generating an electrical impulse to be applied to the vagus nerve (Paragraph 0012, Paragraph 0037-0038, Claim 1) for one or more doses wherein each dose has a period of about 1-5 minutes (Paragraph 0009, 0011, 0056, 0072), wherein the doses are separated by a time frame of about 5-10 minutes (Paragraph 0009, 0011, 0057, 0062), including specific examples that the stimulation may be applied only certain times during the day (Paragraph 0054, 0057), which would imply more than one day of treatment. Furthermore, Boveja et al. teaches a method of treating symptoms of central nervous system disorders in a patient including anxiety (Abstract, Claims 2, 17) comprising applying electrical impulses to a vagus nerve of a patient (“providing electrical pulses for stimulation and/or blocking to vagus nerve(s), to provide therapy”, Paragraph 0004) according to a stimulation protocol that comprises at least two doses administered each day for a plurality of days (“Vagus nerve(s) stimulation is typically applied 24 hours/day, 7 days a week, in repeating cycles.  The time periods of either rTMS or VNS may vary by any amount at the discretion of the physician”,  Paragraph 0005, see also Claim 7). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to repeat the doses for a plurality of days, as taught by Boveja et al., in the method disclosed by Hargrove and Donders et al. in combination, since repeating stimulation therapy over multiple days/weeks or even 
Regarding Claim 23, Hargrove discloses wherein the stimulation protocol comprises one or more treatments/day (stimulation events, Paragraph 0090, 0093, 0099, 0124, 0238), specifically wherein the wherein the stimulation protocol comprises 1-50 treatments/day, or more preferably fewer than 20 treatments/day (stimulation events per cycle, Paragraph 0090, 0093, 0099, 0124, 0238), and are set by the clinician based on experience and/or sensed feedback (“The number of stimulation cycles and the times that the stimulation turns on is entirely clinician driven”, Paragraph 0090; “Values of these parameters are chosen based on clinician experience, and are selected in a manner that is meant to cause a reactive therapeutic effect without causing the subject to over-react.  The selection of these values is further driven by subject condition and symptomatic presentation”; Paragraph 0093; “the apparatus and method preferably measures EEG during stimulation delivery, and uses these EEG measurements to drive neurostimulation signal parameters”, Paragraph 0085; Steps S1, S2, S4, S7-S9 of the method of Fig. 26). Donders et al. (Paragraph 0009, 0011, 0057, 0062, 0054) also Boveja et al. (Paragraph 0005, see also Claim 7) also teach multiple treatments per day. 
However, none of Hargrove, Donders et al., nor Boveja et al. explicitly discloses wherein the stimulation protocol comprises specifically 2 to 12 treatments/day. It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the method disclosed by Hargrove, Donders et al., and Boveja et al. in combination to use specifically 2 to 12 treatments/day, since Hargrove et al. discloses 
Regarding Claim 24, Hargrove discloses the method further wherein the electrical impulse comprises pulses having a frequency of about 1 kHZ to about 20 kHz (preferred range of 1 kHz-100 kHz, with a specific example of 15 kHz, Paragraph 0068; or 14.336 Khz  or 16.384 kHz, Paragraph 0153).  
Regarding Claims 27 and 28, Hargrove discloses the method further wherein the electrical impulse is sufficient to cause release of one or more inhibitory neurotransmitters in a brain of the patient (increasing diminished levels of serotonin, Paragraph 0205, Claim 141), wherein the inhibitory neurotransmitters comprise serotonin (increasing diminished levels of serotonin, Paragraph 0205, Claim 141).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hargrove in view of Donders et al., further in view of Boveja et al., further in view of Libbus et al. (US Publication No. 2006/0122675).
Regarding Claim 21, Hargrove discloses the method further wherein the electrodes (electrodes 4, Fig. 3; 25, Fig. 4; 122, 102, Figs. 13-14, 17; Paragraph 0100, 0144-0145, 0223-0224) are connected to the housing, and wherein the energy source (108, 107, Figs. 13-14, 17, Paragraph 0128-0129) is housed within the housing (101, Fig. 13-14, 17).  
However, none of Hargrove, Donders et al., nor Boveja et al. specifically discloses wherein the electrodes are part of the housing. Libbus et al. teaches a method of treating patient symptoms by providing electrical stimulation pulses to a vagus nerve proximate a neck of a patient (301, Fig. 3, Paragraph 0037), wherein a housing includes energy sources and circuitry components (516, 517, 523, 525, Fig. 5, Paragraph 0043), and wherein the electrodes are part of the housing (conductive housing functioning as transcutaneous electrode, Paragraph 0037, Claim 38).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to include the electrodes as part of the housing, as taught by Libbus et al., in the device of the method disclosed by Hargrove, Donders et al., and Boveja et al. in combination, in order to reduce entanglement and/or breakage of leads, or additionally to reduce the total number of structural components for ease of manufacture or cost purposes.
Claims 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hargrove in view of Donders et al., further in view of Boveja et al., further in view of Ben-David et al. (US Publication No. 2007/0179543).
Regarding Claims 25-26, Hargrove discloses the method further wherein the electrical impulse comprises bursts of pulses, wherein the bursts each comprise about 2 to 20 pulses (example of Fig. 2 shows bursts of 5 pulses [“ON” time] followed by interburst period;  example of Fig. 7 shows bursts of 10 pulses followed by interburst period, Paragraph 0124) and the bursts are separated by an inter-burst period that comprises zero pulses (“OFF” time, Fig. 2; Paragraph 0090, 0099, 0124; duty cycle range between 1%-99%, which would require “OFF” periods, Paragraph 0238, 0090). Donders et al. does teach wherein each pulse has a pulse width of 100 microseconds (Paragraph 0009, 0046).
However, none of Hargrove, Donders et al., nor Boveja et al. specifically disclose wherein each burst has a frequency of about 1 to about 100 bursts per second and each pulse has a duration of about 50 to about 1000 microseconds in duration.  Ben-David et al. teaches a method of treating patient symptoms (Abstract, Paragraph 0014, 0168, 0492-0502) contacting one or more electrodes proximate a vagus nerve in a patient (Abstract, Paragraph 0014, 0492-0502), and generating an electrical impulse to be applied to the vagus nerve (Paragraph 0014, 0489, 0492, 0502) wherein each burst has a frequency of over 1-3 bursts per second (at least 3-10 bursts in 3 or more seconds, Paragraph 0571-0572, 0504)  and each pulse has a duration of about 200-2500 microseconds in duration (Paragraph 0504, 0572),  wherein the bursts each comprise about 1-10 pulses (Paragraph 0508, 0571-0572) and the bursts are separated by an inter-burst period that comprises zero pulses (Paragraph 0511, 0571-0572). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the electrical impulse to the vagus nerve, in the method 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
Osorio et al. (US Publication No. 2004/0138517) discloses a method of treating symptoms of central nervous disorders (Paragraph 0003, 0038) including PTSD, anxiety, and traumatic brain injury (Paragraph 0003, 0038) comprising providing stimulation to a vagus nerve of a patient (Paragraph 0041) by applying pulses with selected stimulation parameters (Paragraph 0121).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAMELA M. BAYS/Examiner, Art Unit 3792